DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 02, 2021 has been entered.
 
Response to Amendment
The examiner acknowledges the amending claims 1, 2, 8, 13, 19, 20, 25 – 27 and 31 – 33, adding claims 34 – 44 and canceling claims 6, 21 – 24 and 28 – 30 by the amendment submitted by the applicant(s) filed on October 07, 2021.  Claims 1 – 2, 8, 13, 19 – 20, 25 – 27 and 31 – 41 are pending in this application.

Claim Rejections - 35 USC § 112
The previous 112(a) paragraphs rejections of claims 24 and 30 are withdrawn due the current amendments.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2, 13, 19 – 20, 25 – 27 and 31 – 35 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regard claim 1, the limitation “wherein each of the second set of VCSEL does not include a top mirror and does not include a bottom mirror” is considered new matter.  Applicant disclosure on paragraph [0052] says “Fig. 5D shows as cross-sectional view 250 of the degraded emitter 200 that includes the full emitter current blocking 
If the top and the bottom mirrors are totally replaced in the VCSEL, how the device can be a VCSEL? When the upper and lower mirrors are totally replaced by the emitter current blocking implantation, that modification changes the structure (is not a VCSEL any more) and operation of the VCSEL.  When the top and bottom mirrors are totally replaced that device are not considered a VCSEL, since a VCSEL need to have the top and the bottom mirrors in order to function, since the top and the bottom mirror are essential in the VCSEL.  When the top and bottom mirrors are totally replaced by the emitter current blocking implant, is that device really a VCSEL?  It is unclear how the VCSEL can function when the upper and lower mirrors are fully replaced by the full emitter current blocking implementation.  It is unclear how the VCSEL can have the structure of VCSEL when the upper and lower mirrors are fully replaced by the full emitter current blocking implementation.
don't include the top mirror and the bottom mirror."  (see MPEP 2163.06 I  The examiner should still consider the subject matter added to the claim in making rejections based on prior art, since the new matter rejection may be overcome by applicant.). 
 

With regard claim 13, the limitation “wherein each of the second set of emitters does not include a top mirror and does not include a bottom mirror” is considered new matter.  Applicant disclosure on paragraph [0052] says “Fig. 5D shows as cross-sectional view 250 of the degraded emitter 200 that includes the full emitter current blocking implant.  As shown by reference numbers 502 and 503, the full emitter current blocking implant may replace top mirror 218 and/or bottom mirror 224 in the non-degraded emitter 200”.  The specification discloses extending the current blocking implant include the top and bottom mirrors and the claims says the VCSEL don’t include top mirror and bottom mirror, only the top current blocking implant and  bottom current blocking implant.  It is not clear if the VCSEL include the top mirror and bottom mirror along with the current locking implant or if the top mirror and bottom mirror have been totally or partially replaced by the top current blocking implant and the bottom current blocking implant.  The specification only makes clear the implant overlaps and/or replaces the top/bottom mirrors to some degree and does not say that top/bottom mirrors are not included.
If the top and the bottom mirrors are totally replaced in the VCSEL, how the device can be a VCSEL? When the upper and lower mirrors are totally replaced by the emitter 
Examiner conducted the search as read in the claims "The VCSEL don't include the top mirror and the bottom mirror."  (see MPEP 2163.06 I  The examiner should still consider the subject matter added to the claim in making rejections based on prior art, since the new matter rejection may be overcome by applicant.). 

Claims 2, 19 – 20, 25 – 27, 31 – 35 and 41 depend on claims 1 and 13, are rejected since they inherit the lack of written description of the claims on which they depend.
Appropriated corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 8 and 36 – 39  are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 10,153,614, Applicant’s submitted in the IDS, filed on January 09, 2019) in view of Barve et al. (US 2017/0353012), further in view of Joseph (US 2010/0303113, Examiner submitted in the PTO-892 form, filed on July 01, 2020).
 
    PNG
    media_image1.png
    156
    183
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    154
    182
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    254
    240
    media_image3.png
    Greyscale
         

Regarding claim 8, Lin discloses a method of forming a vertical cavity surface emitting laser (VCSEL) array (see Figure 1), comprising: 

 	wherein forming the plurality of VCSELs (see Figure 1, characters 12 and 16 and Figures 2A – 2B, Characters 17 and 18) includes forming a first set of VCSELs (see Figure 1, Character 12, and Figure 2A, Character 17, the reference called “Enabled VCSEL” and Column 3, Lines 56 – 67 and Column 4, Lines 23 – 49) and a second set of VCSELs (see Figure 1, Character 16, the reference called “dummy cells”, Figure 2B, Character 18, the reference called “Disabled VCSEL” and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59) that is randomly interleaved with the first set of VCSELS (see Figures 1 and 2A – 2B, Abstract and Column 3, Lines 24 – 58) and that form a two-dimensional regular pattern of VCSELs (see Figure 1); 
 	wherein each of the first set of VCSELs (see Figure 2A, Character 17) comprises:
		a first active region (see Figure 2A, Character 22, the reference called “a quantum well structure” and Column 4, Line 37) having a first top side (see Figure 2A) and first bottom side (see Figure 2A),
 		a first top mirror (see Figure 2A, Character 24, the reference called “upper p-DBR stack or p-DBR stack” and Column 4, Lines 37 – 38) having a first lower side (see Figure 2A) that faces the first top side (see Figure 2A) of the first active region (see Figure 2A, Character 22), and 
                      a first bottom mirror (see Figure 2A, Character 20, the reference called “lower n-DBR stack or n-DBR stack” and Column 4, Lines 36 – 37) having a first 
wherein each of the second set of VCSEL (see Figure 1, Character 16 and Figure 2B, Character 18, Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59) comprises:
		a second active region (see Figure 2B, Character 22, the reference called “a quantum well structure” and Column 4, Lines 52 – 53) having a second top side (see Figure 2B) and second bottom side (see Figure 2B),
 		a second top mirror (see Figure 2B, Character 24, the reference called “upper p-DBR stack or p-DBR stack” and Column 4, Lines 52) having a second lower side (see Figure 2B) that faces the second top side (see Figure 2B) of the second active region (see Figure 2B, Character 22), and 
                      a second bottom mirror (see Figure 2B, Character 20, the reference called “lower n-DBR stack or n-DBR stack” and Column 4, Lines 36 – 37) having a second upper side (see Figure 2B) that faces the second bottom side (see Figure 2B) of the second active region  (see Figure 2B, Character 22) and
degrading a performance of the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18, Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59), without degrading a performance of the first set of VCSELs (see Figure 1, Character 12, and Figure 2A, Character 17, Abstract, Column 1, Lines 66 – 67, Colum 2, line 1 and Column 4, Lines 31 – 49), 
 	wherein degrading the performance of the second set of VCSELs (see Figure 2B, Character 18): 
replacing” as “includes partially replacing”) with a top emitter current blocking implant (see Figure 2B, Character 38, the reference called “isolation implant”, Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59), and  
 	wherein degrading the performance of the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18) includes degrading the performance of the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18) such that the second set of VCSEL has no optical output power at an operating voltage, (see Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59.  Examiner wants to point out that in column 2, Lines 10 - 15 says: In one embodiment, the second set of the optoelectronic cells include implanted ions in the upper DBR stack, which increase an electrical resistance of the upper DBR stack by an amount sufficient to reduce the excitation current injected into the quantum well structure to below a threshold required for emitting laser radiation.  From RP photonic encyclopedia under Laser Threshold says: Even for operation below the laser threshold, the gain medium emits luminescence (for optically pumped lasers, this can be called fluorescence).  Above threshold (in continuous-wave operation), the intensity level of the luminescence is typically clamped to values close to that at the laser threshold (→ gain clamping).  Just below threshold, a laser already emits some power which results from amplified spontaneous emission and has a bandwidth which is large compared with the above-threshold laser emission, but small compared with the regular luminescence bandwidth.  Examiner believe that below threshold the device is outputting light (with a power) but the 


    PNG
    media_image4.png
    257
    512
    media_image4.png
    Greyscale


Lin discloses second set of VCSELs (see Figure 2B, Character 18 comprising a second top mirror (see Figure 2B, Character 24), a second bottom mirror (see Figure 2B, Character 20), an active region (see Figure 2B, Character 22), the second active region is located in between the second top and second bottom mirrors (see Figure 2B, Characters 20 and 24) and an emitter current blocking implant (see Figure 2B, Character 38) and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59).  Lin discloses the claimed invention except for replacing (Examiner interpreted “replacing” as “includes partially replacing”) the second bottom mirror with a bottom emitter current blocking implant.  Barve teaches a VCSELs or emitter array including a top mirror (see Figure 2B, Character 218) having a lower side that faces the top side of the active region (see Figure 2B, Character 222), a bottom mirror (see Figure 2B, Character 224) having a upper side that faces the bottom side of the active region (see Figure 2B, Character 222), wherein the active region 

    PNG
    media_image5.png
    177
    315
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    207
    202
    media_image6.png
    Greyscale


Lin discloses the claimed invention except for the first set of VCSELs and the second set of VCSELs are electrically connected in parallel.   Joseph teaches a VCSEL array (see Figure 1, Character 103 and Figure 5) are electrically connected in parallel (see Figures 1 and 5).  However, it is well known in the art to apply and/or modify the VCSEL array are electrically connected in parallel as discloses by Joseph in (see Figure 1, Character 103 and Figure 5 and paragraph [0068]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known VCSEL array are electrically connected in parallel as suggested by Joseph to the device of Lin, because when the VCSEL array are electrically connected in parallel to form a single high-power, high-speed light source, also for them to work in a synchronous fashion and even when one or more of the VCSEL are not working, the others VCSELs still working.  

Regarding claim 36, Lin, Brave and Joseph, Lin discloses the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18) has no output power at the operating voltage (see claim 8 rejection) based on each VCSEL of the second set 

Regarding claim 37, Lin, Brave and Joseph, Lin discloses the first top mirror (see Figure 2A, Character 24) and the first bottom mirror (see Figure 2A, Character 20) each include a distributed Bragg reflector (DBR) (see Column 4, Lines 36 – 38).

Regarding claim 38, Lin, Brave and Joseph, Lin discloses the first active region (see Figure 2A, Character 22) is a first quantum well (see Column 4, Line 37) and the second active region (see Figure 2B, Character 22) is a second quantum well (see Column 4, Lines 52 – 53).

Regarding claim 39, Lin, Brave and Joseph, Lin discloses the top emitter current blocking implant includes a proton implant (see Column 4, Lines 45 – 49) and Brave discloses bottom emitter current blocking implant includes a proton implant (see Figure 2B and paragraphs [0032, 0038 and 0047] and see claim 8 rejection).

Response to Arguments
Applicant’s arguments with respect to claims 1 – 2, 8, 13, 19 – 20, 25 – 27 and 31 – 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)-272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



   /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                                                                                     



/MINSUN O HARVEY/Supervisory Patent Examiner, Art Unit 2828